DETAILED ACTION
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
	Group I, claims 1-4, drawn to a polypeptide comprising an amino acid substitution at one or more of the positions recited in claim 1. 
	Group II, claims 5-7, drawn to a polynucleotide encoding the polypeptide of claim 1, a recombinant vector comprising said polynucleotide, and a cell comprising said vector.
	Group III, claims 8-15, drawn to a composition for conferring or enhancing herbicide tolerance of a plant or algae.
	Group IV, claims 16-17, drawn to a transformant of a plant or algae having herbicide tolerance. 
	Group V, claims 18-19, drawn to a method of preparing a transgenic plant or algae having herbicide tolerance.
	Group VI, claims 20-22, drawn to a method of controlling weeds in a cropland.
	Group VII, claim 23, drawn to a method of removing an undesired aquatic organism from a culture media.
2.	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  
	The technical feature linking Groups I-VII appears to be a polypeptide comprising amino acid substitution at one or more of the recited relative positions recited in claim 1, including at the arginine in position 95 relative to SEQ ID NO: 3, which is a PPO from Myxococcus xanthus. 
The prior art reference Corradi et al (J. Biol. Chem. (2006) 281:38625-39633) teaches that R98 of the Myxococcus xanthus PPO is conserved and corresponds to position R95 in other species, including tobacco (see pg. 38627, right col.; pg. 38629 right col.)  Rousonelos et al (Weed Sci. (2012) 60:335-344) teaches that mutating R98 to leucine provides tolerance to PPO inhibiting herbicides, teaches that the arginine is a “highly conserved residue throughout the entire PPO family;” and teaches PPO polypeptides comprising said substitution (pg. 341 right col. - 342, both col.; Fig. 2, 4).  Given the teachings of Rousonelos et al, in view of the evidence of Corradi et al, the technical feature was known in the prior art. 
Therefore, the technical feature linking the inventions of Groups I-VII does not constitute a special technical feature as defined by PCT Rule 13.2 because it is not novel and does not define a contribution over prior art.  Accordingly, Groups I-VII are not so linked by the same or corresponding special technical feature as to form a single general inventive concept.
Species Election
3.	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
List 1: 	SEQ ID NO: 1 and 3.

List 2:	Amino acid positions relative to SEQ ID NO: 1: R140, F209, V213, A215, G216, V360, S362, F386, L389, L399, I402, and Y422.

List 3:	Amino acid positions relative to SEQ ID NO: 3: R95, V164, I168, A170, G171, I311, V313, F329, L332, L342, L345, M365. 

Applicant is required, in reply to this action, Applicant is required to elect one species, identified by SEQ ID NO, from List 1. If Applicant elects, from List 1, SEQ ID NO: 1, Applicant is further required to elect a single amino acid position, or a single combination of said positions, from List 2.  If Applicant elects, from List 1, SEQ ID NO: 3, Applicant is further required to elect a single amino acid position, or a single combination of said positions, from List 3.  
Applicant is required, in reply to this action, to elect a single species from each of the lists above to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, no claims appear to be generic to all species.  The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim as provided by 37 CFR 1.141. 
REQUIREMENT FOR UNITY OF INVENTION

4.	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

5.	As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
6.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species. Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 
7.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
8.	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Contact information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYKOLA V KOVALENKO whose telephone number is (571)272-6921. The examiner can normally be reached Mon.-Fri. 9:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on (571)272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MYKOLA V. KOVALENKO/Primary Examiner, Art Unit 1662